Case 1:19-cv-22303-KMW Document 27 Entered on FLSD Docket 03/13/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 19-cv-22303-KMW

  FLORIDA CARRY, INC., a
  Florida not for profit corporation, et al.,

          Plaintiffs,

  vs.

  CITY OF MIAMI BEACH, et al.,

        Defendants.
  _________________________________/

             JOINT MOTION FOR ENLARGEMENT OF CERTAIN DEADLINES

          Plaintiffs, FLORIDA CARRY, INC., MICHAEL TAYLOR (“Taylor”), STEVEN

  JENKINS (“Jenkins”), SEAN DEVINE (“Devine”), CHRISTOPHER PHILPOT (“Philpot”),

  CARLOS GUTIERREZ (“Gutierrez”), and JONAH WEISS (“Weiss”) (collectively “Plaintiffs”)

  and Defendants, CITY OF MIAMI BEACH, MICHAEL GARCIA (“Officer M. Garcia”),

  KENNETH BOLDUC (“Officer Bolduc”), GUSTAVO VILLAMIL (“Officer Villamil”), BRIAN

  RIVERA (“Officer Rivera”), EDUARDO GARCIA (“Officer E. Garcia”), JESSICA

  SALABARRIA (“Officer Salabarria”), NAHAMI BICELIS (“Officer Bicelis”), ROBERT

  MITCHELL (“Officer Mitchell”), LAVANIEL HICKS (“Officer Hicks”), and ELIZABETH

  VIDAL (“Officer El. Vidal”) (collectively “Defendants”) (and collectively together, the “Parties”)

  by and through their respective undersigned counsel, and pursuant to Fed. R. Civ. P. 6(b)(1), S.D.

  Fla. L. R. 7.1(a)(1)(j), and this Honorable Court’s Scheduling Order [D.E. 16], hereby jointly move

  this Court for a sixty (60) day enlargement of certain deadlines. In support thereof, the Parties state

  as follows:

  1.      On May 28, 2019, Plaintiffs filed the above-captioned lawsuit in the United States District

                                                    1
Case 1:19-cv-22303-KMW Document 27 Entered on FLSD Docket 03/13/2020 Page 2 of 6



        Court for the Southern District of Florida. [D.E. 1-2].

  2.    Due to the number of parties to this lawsuit, service of process was delayed.

  3.    On November 1, 2019, this Honorable Court issued a Pretrial Scheduling Order [D.E. 16],

        setting forth the following pretrial deadlines:

        a. March 13, 2020 The Defendant shall disclose experts, expert witness summaries and

           reports.

        b. April 13, 2020 The Parties shall exchange rebuttal expert witness summaries and

           reports.

        c. May 15, 2020 The Parties shall complete all discovery, including expert discovery.

        d. June 5, 2020 The Parties shall file all dispositive pre-trial motions and memoranda of

           law. The Parties shall also file any motions to strike or exclude expert testimony,

           whether based on Federal Rule of Evidence 702 and Daubert v. Merrell Dow

           Pharmaceuticals, Inc., 509 U.S. 579 (1993), or any another basis.

  4.    While the Parties have been proactive, there is outstanding discovery to be conducted.

  5.    For example, after multiple scheduling conflicts due to illness and traveling difficulties

        delayed efforts to schedule depositions of the Plaintiffs, Defendants were ultimately able

        to depose most of the Plaintiffs in late January 2020. At Plaintiffs’ depositions, Defendants

        learned of additional documents that need to be procured in order to complete discovery.

  6.    Similarly, due to the high-volume of tourists and heightened spring-break policing

        requirements in the City of Miami Beach that require the Defendant Officers to work nearly

        every day during this time of year, the parties have been delayed in finding mutually

        convenient times to set depositions of the Defendant Officers.

  7.    Furthermore, as a result of the foregoing difficulties in obtaining necessary discovery and



                                                  2
Case 1:19-cv-22303-KMW Document 27 Entered on FLSD Docket 03/13/2020 Page 3 of 6



        testimony, Defendants have been delayed in conducting expert discovery.

  8.    Perhaps most significantly, the Parties anticipate further conflicts and complications given

        the coronavirus pandemic crisis throughout the country and in the State of Florida,

        including but not limited to scheduling Plaintiffs for Independent Medical Examinations

        with Defendants’ experts, and increased demands expected to be placed upon the

        Defendant Officers during the recently declared state of emergency, which the Parties

        respectfully assert justifies the length of the extensions requested.

  9.    The instant Motion is timely, made in good faith, and for no improper purpose. Further, the

        requested enlargement of time will not prejudice any of the parties hereto, nor will it unduly

        delay the proceedings.

  10.   Pursuant to S.D. Fla. Local Rule 7.1(a)(3), the undersigned counsel conferred in good faith

        and no party has any objection thereto.

  11.   A proposed Order granting the instant Motion is attached hereto as Exhibit “A.”

  12.   Accordingly, the Parties would request that the deadlines set forth in the Pretrial

        Scheduling Order, D.E. 16, be modified as follows:

        a. March 13, 2020 May 12, 2020 The Defendants shall disclose experts, expert witness

           summaries and reports.

        b. April 13, 2020 June 12, 2020 The Parties shall exchange rebuttal expert witness

           summaries and reports.

        c. May 15, 2020 July 14, 2020 The Parties shall complete all discovery, including expert

           discovery.

        d. June 5, 2020 August 4, 2020 The Parties shall file all dispositive pre-trial motions and

           memoranda of law. The Parties shall also file any motions to strike or exclude expert



                                                  3
Case 1:19-cv-22303-KMW Document 27 Entered on FLSD Docket 03/13/2020 Page 4 of 6



             testimony, whether based on Federal Rule of Evidence 702 and Daubert v. Merrell

             Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), or any another basis.

         WHEREFORE, based upon the foregoing, the Parties respectfully requests that this Court

  enter an order: (1) enlarging the foregoing deadlines by sixty days; and (2) providing any and all

  further relief this Honorable Court deems equitable and just.

         Dated this 13th day of March 2020.


         Respectfully submitted,


    /s/Eric J. Friday_______                               /s/Robert F. Rosenwald, Jr.
    Eric J. Friday, Esquire                                Robert F. Rosenwald, Jr., Esq.
    Florida Bar No.: 0797901                               First Assistant City Attorney
    Kingry & Friday                                        robertrosenwald@miamibeachfl.gov
    1919 Atlantic Blvd.                                    Florida Bar No. 0190039
    Jacksonville, Florida 32207                            City of Miami Beach
    Telephone: (904) 722-3333                              1700 Convention Center Dr.
    Service@ericfriday.com                                 Legal Dept.-4th Floor
    efriday@ericfriday.com                                 Miami Beach, Florida 33139
    Counsel for Plaintiffs                                 Telephone: (305) 673-7470
                                                           Counsel for Defendant, City of Miami Beach

    /s/Robert L. Switkes
    Robert L. Switkes, Esq.
    Florida Bar No.: 241059
    rswitkes@switkeslaw.com
    SWITKES & ZAPPALA, P.A.
    407 Lincoln Road, Penthouse SE
    Miami, Beach, Florida 33139
    Telephone: (305) 534-4757
    Counsel for Defendant Officers




                                                  4
Case 1:19-cv-22303-KMW Document 27 Entered on FLSD Docket 03/13/2020 Page 5 of 6



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 13th day of March 2020, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the
  attached Service List in the manner specified, either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
  are not authorized to receive electronically Notices of Electronic Filing.

                                                               s/Maryjeanne Marrero




                                                   5
Case 1:19-cv-22303-KMW Document 27 Entered on FLSD Docket 03/13/2020 Page 6 of 6



                                         SERVICE LIST
                     Florida Carry, Inc., et al v. City of Miami Beach, et al.
                    United States District Court, Southern District of Florida
                                  Case No.: 19-cv-22303-KMW

  Eric Friday, Esq.
  Kingry & Friday
  1919 Atlantic Blvd.
  Jacksonville, Florida 32207
  Phone: 904-722-3333
  Fax: 954-900-1208
  E-Mail: efriday@ericfriday.com
  Attorney for Plaintiffs

  Noel H. Flasterstein, Esq.
  Law Offices of Noel H. Flasterstein
  1700 S. Dixie Hwy, Suite 501
  Boca Raton, Florida 33432
  Phone: 813-919-7400
  Attorney for Plaintiffs

  Mark Fishman, Esq.
  1700 Convention Center Drive
  4th Floor, Legal Department
  Miami Beach, Florida 33139
  Phone: 305-673-7470
  Attorney for Defendant, City of Miami Beach

  Robert F. Rosenwald, Esq.
  1700 Convention Center Drive
  4th Floor, Legal Department
  Miami Beach, Florida 33139
  Phone: 305-673-7470
  Fax: 305-673-7002
  E-Mail: RobertRosenwald@miamibeachfl.gov
  Attorney for Defendant, City of Miami Beach

  Adam Hapner, Esq.
  Weiss Serota Helfman Cole & Bierman, P.L.
  200 East Broward Blvd., Suite 1900,
  Fort Lauderdale, FL 33301
  Phone: 954-763-4242
  E-Mail: jcole@wsh-law.com; msarraff@wsh-law.com
  Attorney for Defendant, Dan Oates




                                                6
